Name: Commission Regulation (EC) No 654/2004 of 7 April 2004 amending Regulation (EC) No 144/2004 as regards the quantity covered by the standing invitation to tender for the resale on the internal market of wheat held by the French intervention agency
 Type: Regulation
 Subject Matter: Europe;  marketing;  trade policy;  plant product;  European construction
 Date Published: nan

 Avis juridique important|32004R0654Commission Regulation (EC) No 654/2004 of 7 April 2004 amending Regulation (EC) No 144/2004 as regards the quantity covered by the standing invitation to tender for the resale on the internal market of wheat held by the French intervention agency Official Journal L 104 , 08/04/2004 P. 0047 - 0047Commission Regulation (EC) No 654/2004of 7 April 2004amending Regulation (EC) No 144/2004 as regards the quantity covered by the standing invitation to tender for the resale on the internal market of wheat held by the French intervention agencyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EC) No 144/2004(2) opened a standing invitation to tender for the resale on the internal market of 200000 tonnes of wheat held by the French intervention agency.(2) In the present situation on the market the quantities of wheat held by the French intervention agency put up for sale on the internal market of the Community should be increased to 367308 tonnes.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 144/2004 is amended as follows:1. in Article 1(1), "200000 tonnes" is replaced by "367308 tonnes";2. in the title of Annex, "200000 tonnes" is replaced by "367308 tonnes".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1).(2) OJ L 24, 29.1.2004, p. 36.